DETAILED ACTION

The following NON-FINAL Office action is in response to Application filed on November 11, 2019 for application 16680320
	
Acknowledgements

Claims 1-18 are pending.
Claims 1-18 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .









Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-11 are directed to a non-transitory computer-readable medium and claims 12-18 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recites authenticating a transaction which is an abstract idea. Specifically, the claim recites “receiving a verification request from an issuer corresponding to a requested transaction associated with a financial account of a customer, receiving an authentication factor inputted by the customer, communicating with the smart card to compare the authentication factor with a stored authentication factor stored on the smart card, based on a comparison of the received authentication factor and the stored authentication factor, creating instructions indicating whether the requested transaction is verified by the customer and outputting for transmission the instructions to the issuer” which is grouped within the “certain methods of organizing See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for performing analysis on a set of secret data to verify a customer as part of a transaction in order to add a layer of security and prevent fraud. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of a non-transitory, computer-readable medium storing instructions that, when executed by a processor of a mobile device and an issuer system merely use a processor of a mobile device and issuer system as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a processor of a mobile device and issuer system to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of processor of a mobile device and issuer system, to perform the steps amounts to no more than using a processor of a mobile device and issuer system to automate and/or implement the abstract idea of authenticating a transaction. As discussed above, taking the claim elements separately, processor of a mobile device and issuer system perform the steps of “receiving a verification request from an issuer corresponding to a requested transaction associated with a financial account of a customer, receiving an authentication factor inputted by the customer, communicating with the smart card to compare the authentication factor with a stored authentication factor stored on the smart card, based on a comparison of the received authentication factor and the stored authentication factor, creating instructions indicating whether the requested transaction is verified by the customer and outputting for transmission the instructions to the issuer”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of authenticating a transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a processor of a mobile device and issuer system to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of authenticating a transaction. The dependent claims do not include additional elements that integrate the 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2004/0267665 A1) in further view of Goldthwaite et al. (US 2004/0019564 A1).
Regarding Claims 1 and 12, Nam discloses a non-transitory, computer-readable medium storing instructions that, when executed by a processor of a mobile device, cause the processor to perform a method of transaction authentication comprising:
- receiving an authentication factor inputted by the customer to the mobile device (¶0055)
 - communicating with the smart card to compare the authentication factor with a stored authentication factor stored on the smart card (¶0055)
- based on a comparison of the received authentication factor and the stored authentication factor, creating instructions indicating whether the requested transaction is verified by the customer; and (¶0055, ¶0056)
- outputting for transmission the instructions to the issuer system (¶0056, ¶0057, ¶0058)
	Nam does not disclose receiving a verification request from an issuer system, the verification request corresponding to a requested transaction associated with a financial account of a customer, the financial account associated with a smart card.
	Goldthwaite however discloses receiving a verification request from an issuer system, the verification request corresponding to a requested transaction associated ¶0042, ¶0043, ¶0046).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the medium/method of Nam to include receiving a verification request from an issuer system, the verification request corresponding to a requested transaction associated with a financial account of a customer, the financial account associated with a smart card, as disclosed in Goldthwaite, in order to provide a method a strong authentication of a payment transaction that utilizes personal communication devices and smart cards (see Goldthwaite ¶0001
Regarding Claims 2 and 13, Nam discloses wherein the received authentication factor comprises secret information (¶0055).
Regarding Claims 3 and 14, Nam discloses wherein the secret information is a personal identification number (PIN) (¶0055).
Regarding Claims 5, Nam discloses receiving the stored authentication factor from the smart card; and comparing the received authentication factor to the stored authentication factor (¶0055).
Regarding Claim 6, Nam discloses wherein receiving the stored authentication factor comprises reading the stored authentication factor from the smart card (¶0055).
Regarding Claims 11 and 17, Nam discloses wherein the requested transaction is an online transaction (¶0055)
Regarding Claim 18, Nam discloses wherein the authentication factor is stored on the smart card (¶0055).

Claims 4, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Goldthwaite in further view of Sundaram et al. (US 2015/0127553 A1).
Regarding Claims 4 and 15, the combination of Nam and Goldthwaite does not disclose wherein the received authentication factor and the stored authentication factor each comprise biometric information associated with the customer.
Sundaram however discloses wherein the received authentication factor and the stored authentication factor each comprise biometric information associated with the customer (¶0050).
¶0014).
Regarding Claim 9, Sundaram discloses wherein initiating communication between the mobile device and the smart card comprises moving the smart card toward the mobile device (¶0060).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Goldthwaite in further view of Brown et al. (US 2012/0139713 A1)
Regarding Claim 7, the combination of Nam in view of Goldthwaite does not disclose displaying, via a screen of the mobile device, a prompt requesting that the customer initiate communication between the mobile device and the smart card.
Brown however discloses displaying, via a screen of the mobile device, a prompt requesting that the customer initiate communication between the mobile device and the smart card (Fig. 3; ¶0022, claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the medium/method of Nam in view of Goldthwaite to include wherein the received authentication factor and the stored authentication factor each comprise biometric information associated with the customer, as disclosed in Brown, in order to provide a method to ensure that access to the smart card reader (with
¶0003).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Goldthwaite in further view of Fiducia et al. (US 9,083,703 B2).
Regarding Claim 8, the combination of Nam in view of Goldthwaite does not disclose wherein initiating communication between the mobile device and the smart card comprises touching the smart card to the mobile device.
Fiducia however discloses wherein initiating communication between the mobile device and the smart card comprises touching the smart card to the mobile device (Col. 7 lines 31-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the medium/method of Nam in view of Goldthwaite to include wherein initiating communication between the mobile device and the smart card comprises touching the smart card to the mobile device, as disclosed in Fiducia, in order to provide a method to perform multi-factor authentication into an enterprise network from a mobile device using a smart card (see Fiducia Col. 1 lines 15-17.
Claims 10 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Goldthwaite in further view of Bona et al. (US 8,814,052 B2).
Regarding Claims 10 and 16, the combination of Nam in view of Goldthwaite does not disclose wherein initiating communication between the mobile device and the smart card comprises touching the smart card to the mobile device.
Bona however discloses wherein the requested transaction is a card-not-present transaction request (claim 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the medium/method of Nam in view of Goldthwaite to include wherein the requested transaction is a card-not-present transaction request, as disclosed in Bona, in order to provide an improved and more cost-effective solution for preventing plastic card fraud (see Bona Col. 2 lines 49-50).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685